JOYCE, J.,
Dissenting.
¶ 1 Upon my review, I cannot agree with the distinguished Majority’s conclusion that an order imposing a surcharge constitutes a final and appealable order when entered prior to the confirmation of the final accounting and schedule of distribution. Accordingly, I dissent.
¶ 2 In this Commonwealth, an appeal may only be taken from: “1) a final order or one certified by the trial court as final; 2) an interlocutory order as of right, 3) an interlocutory order by permission; or 4) a collateral order.” Morgan Trailer Mfg., Co. v. Hydraroll, Ltd., 804 A.2d 26, 29 (Pa.Super.2002). An order is not final unless it disposes of all claims and of all parties, is specifically defined as final by statute or is expressly determined to be final by the trial court. See Pa.R.A.P. 341; In re Estate of Quinn, 805 A.2d 541 (Pa.Super.2002); In re Estate of Borkowski, 794 A.2d 388, 389 (Pa.Super.2002); In re Estate of Sorber, 803 A.2d 767, 768 (Pa.Super.2002). In a decedent’s estate, the confirmation of the final account of a personal representative represents the final order, subject to exceptions being filed and disposed of by the court.” Borkowski, 794 A.2d at 389 (citing 20 Pa.C.S. § 3514).
¶ 3 In the instant case, the record reveals that Appellant, during her tenure as the estate’s personal representative, filed a formal account and schedule of distribution. Additionally, two of Appellant’s brothers filed exceptions to this accounting, and the trial court held a hearing on the exceptions. The record further reveals that, three years after this hearing, the trial court entered an order surcharging Appellant the sum of $25,544.74 and directing Appellant to turn over certain property and the estate file as a result of her mismanagement of the estate. Nevertheless, the record does not reveal that the trial court ever entered an order confirming the final account and approving the proposed distribution.
¶ 4 As the record indicates that the estate remains under administration, I cannot conclude that the trial court’s entry of an order imposing a surcharge disposes of all claims and of all parties. See Pa.R.A.P. 341(b)(1). Neither have I found a statute which renders the instant order final by statutory definition. See Pa.R.A.P. 341(b)(2). Additionally, the trial court has not made an express determination that an immediate appeal would facilitate a resolu*169tion of the entire case. See Pa.R.A.P. 341(b)(3). Therefore, I cannot conclude that the instant order qualifies as a final and appealable order.
¶ 5 The Majority, however, relies on two Supreme Court cases for the proposition that the entry of an order imposing a surcharge constitutes a final and appeal-able order. See In re Williams’ Estate, 338 Pa. 98, 12 A.2d 103 (1940); In re Estate of Donsavage, 420 Pa. 587, 218 A.2d 112 (1966). While I agree with the Majority’s interpretation of these decisions, I question the continuing validity of their holdings since each of the cases predated the stringent requirements for finality outlined in Rule 341. In Bell v. State Farm Mut. Automobile Ins. Co., 430 Pa.Super. 435, 634 A.2d 1137, 1138 (1993), our Court explained the effect and purpose of the amendment:
Prior to the amendments to Pa. R.App.P. 341 (effective July 6, 1992), the law ... required that a ease-by-case approach be applied in deciding if the issue(s) appealed should be labeled interlocutory or final. It spawned a patchwork of decisions which, instead of fostering jurisprudential law, caused a proliferation of appeals by those practitioners who did not want to be caught in the web of the waiver doctrine or statute of limitations (uncertain as to its finality aspect) in a timely fashion. This result was the direct opposite from that intended by our Supreme Court in Pugar v. Greco, 483 Pa. 68, 394 A.2d 542 (1978), and Tagnani v. Lew, 493 Pa. 371, 426 A.2d 595 (1981).
However, with the formulation of the amendments to Rule 341, generated by the Appellate Rules Committee and approved by our Supreme Court, a semblance of structure and uniformity of the application of a standard for evaluating premature appeals was put into place. Now it is stated in clear and unequivocal terms, counseling against piecemeal litigation, that a final order is any order that disposes of all claims or of all parties, save in those instances in which the trial court enters an order as to one or more but fewer than all the claims or parties and expressly determines that an immediate appeal would facilitate resolution of the entire case. See Rule 341(b)(1), (c).
Id. As we emphasized in Bell, Rule 341 now provides this Court with the framework for determining whether an order of the trial court constitutes a final order. As the instant order does not meet any of these criteria, I cannot agree with the Majority’s assessment that the instant order is final.
¶ 6 Additionally, I do not find our decisions in In re Estate of Schultheis, 747 A.2d 918 (Pa.Super.2000), In re Estate of Harrison, 745 A.2d 676 (Pa.Super.2000), In re Estate of Campbell, 692 A.2d 1098 (Pa.Super.1997), In re Estate of Geniviva, 450 Pa.Super. 54, 675 A.2d 306 (1996), and In re Shahan, 429 Pa.Super. 91, 631 A.2d 1298 (1993) dispositive of the issue of whether an order imposing a surcharge is a final order. None of these cases explores whether an order imposing a surcharge qualifies as a final order under Rule 341, and none offers any explanation for the basis upon which our Court found the order appealable.3
*170¶ 7 Furthermore, I do not find that the instant order qualifies as a final order pursuant to Rule 342 because it was not accompanied by a determination of finality by the Orphans’ Court. See Pa.R.A.P. 342. Moreover, the instant order does not qualify as an interlocutory order appeal-able as of right or an interlocutory order appealable by permission. See Pa.R.A.P. 311 and 312.
¶ 8 Finally, I do not find that the instant order qualifies as a collateral order under Rule 313. To constitute a collateral order, the order must be separable and collateral from the main cause of action, must involve a right too important to be denied review, and must involve a claim that would be irreparably lost if the litigation proceeded to final judgment. See Pa. R.A.P. 313. Upon my review, I find no basis to conclude that Appellant’s ability to challenge the propriety of the surcharge would be irreparably lost once the trial court entered an order confirming the final distribution. Although the Majority expresses some concern that an error in an order imposing a surcharge “may be impossible to correct if addressed after the estate has been distributed”, see Majority Opinion, at 167 n. 2, I cannot agree with this assessment. As the instant surcharge order only requires that Appellant return certain personal property and the sum of $25,544.74 to the Estate, nothing prohibits Appellant from challenging the order imposing surcharge upon the trial court’s confirmation of the distribution. To protect these assets, Appellant may file an application for a stay of the order of distribution pending the resolution of her appeal. See Pa.R.A.P. 1732. Otherwise, to follow the Majority’s rationale to its logical conclusion, no party could ever await the entry of a final decree confirming an order of distribution prior to challenging an accounting or proposed schedule of distribution on appeal.
¶ 9 For the foregoing reasons, I do not find that the February 3, 2003 order of the Orphans’ Court imposing a surcharge upon Appellant constitutes an immediately ap-pealable order. Accordingly, I dissent.

. In fact, our Court's silence on the issue of appealability in these cases does not even permit me to venture whether these cases were correctly or incorrectly decided. Although our Court did not expressly state, the orders imposing surcharge in these cases may have been accompanied by a certification of finality. Since we cannot ascertain the basis for these decisions, and as each of these cases was decided after the amendment to Rule 341, an en banc review of these cases, in the context of the present case, is mandated.